NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 15a0087n.06

                                           No. 14-6102

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                              FILED
LATROY GOLDEN,                                         )                Jan 28, 2015
                                                       )            DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,                            )
                                                       )    ON APPEAL FROM THE UNITED
v.                                                     )    STATES DISTRICT COURT FOR
                                                       )    THE WESTERN DISTRICT OF
COMMISSIONER OF SOCIAL SECURITY,                       )    TENNESSEE
                                                       )
       Defendant-Appellee.                             )



       BEFORE: GIBBONS, SUTTON, and McKEAGUE, Circuit Judges.


       PER CURIAM. Latroy Golden appeals the district court’s judgment affirming the denial

of her applications for child’s insurance benefits and supplemental security income benefits.

       In 2008, Golden filed applications for child’s insurance benefits and supplemental

security income benefits, alleging that she became disabled on December 21, 1988. After the

Social Security Administration denied the applications, Golden requested a hearing before an

administrative law judge (ALJ).     The ALJ denied Golden relief, and the Appeals Council

declined to review the case. The district court affirmed the denial of Golden’s applications.

       On appeal, Golden argues that the ALJ erred by concluding that she failed to satisfy the

requirements of the regulatory listing for mental retardation (now referred to as “intellectual

disability”) set forth in 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.05(C). “Our review of the ALJ’s

decision is limited to whether the ALJ applied the correct legal standards and whether the

findings of the ALJ are supported by substantial evidence.” Blakley v. Comm’r of Soc. Sec., 581
No. 14-6102
Golden v. Comm’r of Soc. Sec.

F.3d 399, 405 (6th Cir. 2009). “The substantial-evidence standard is met if a reasonable mind

might accept the relevant evidence as adequate to support a conclusion.” Id. at 406 (internal

quotation marks omitted). “We give de novo review to the district court’s conclusions on each

issue.” Id.

       To meet the regulatory listing in § 12.05(C), a claimant must show (1) significantly

subaverage general intellectual functioning with deficits in adaptive functioning initially

manifested before age 22; (2) a valid verbal, performance, or full scale IQ of 60 through 70; and

(3) a physical or other mental impairment imposing an additional and significant work-related

limitation of function. See Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001). Golden contends

that the ALJ erred by concluding that her general intellectual functioning was borderline rather

than significantly subaverage and that she failed to establish the presence of an impairment

imposing an additional and significant work-related functional limitation.

       Substantial evidence supports the ALJ’s determination that Golden did not suffer from

significantly subaverage general intellectual functioning. Golden’s mental health records and the

opinions of the reviewing licensed psychologists support that determination.        The records

indicated that Golden had normal mental-status findings, including normal mood, affect, speech,

memory, behavior, appearance, and goal-oriented thought. And the psychologists opined that

Golden’s impairments appeared short of the listings. Additionally, Golden held semi-skilled jobs

in the past, including jobs at McDonald’s and Wal-Mart. That is enough to make a reasonable

person accept the evidence as adequate to support the ALJ’s conclusion—all that is needed here,

Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004)—and thus it meets the

substantial-evidence standard.




                                              -2-
No. 14-6102
Golden v. Comm’r of Soc. Sec.

       Golden’s arguments in response do not change this conclusion. For one, the ALJ did not

err in discounting the medical opinions of Perry Adams and Jakatae Jessup—two “senior

psychological examiners” who concluded that Golden was mildly mentally retarded or had

borderline to extremely low intellectual functioning—because the examiners were not

“acceptable medical sources.” See 20 C.F.R. §§ 404.1513(a)(2), 416.913(a)(2) (stating that

acceptable medical sources include licensed or certified psychologists, school psychologists, and

other licensed or certified individuals who perform the same function as a school psychologist in

a school setting). Outside of the school context, the regulations do not include the “equivalent”

of a licensed psychologist, contra Appellant Br. 20; they are limited to licensed or certified

psychologists only. And neither Adams nor Jessup, as “senior psychological examiners,” fit that

category.    Compare Tenn. Code Ann. § 63-11-202(c) (defining “senior psychological

examiner”), with §§ 63-11-203, 63-11-208 (separately defining the practice and licensing

scheme of a “psychologist”); cf. Elam ex rel. Golay v. Comm’r of Soc. Sec., 348 F.3d 124, 126

(6th Cir. 2003) (holding that a licensed individual deemed a “psychological associate” by

Kentucky law did not constitute a “psychologist” for purposes of the regulation).

       For two, Golden’s IQ scores on their own fail to establish that her intellectual functioning

was significantly subaverage. Barnett ex rel. D.B. v. Comm’r of Soc. Sec., 573 F. App’x 461,

463-64 (6th Cir. 2014).

       And for three, we need not address Golden’s argument that she established the presence

of an impairment imposing an additional and significant work-related functional limitation

because substantial evidence supports the ALJ’s conclusion concerning Golden’s general

intellectual functioning.

       Accordingly, we affirm the district court’s judgment.


                                               -3-